Case 5:21-mj-00092-RBF Document 10 Filed 01/27/21 Page 1 of 4

__ WD-TDVAD 199A (Rev. 5/2001) Order Sesting Conditions of Release F | L Each.

UNITED STATES DISTRICT COURT JAN 2 7 2091
WESTERN DISTRICT OF TEXAS CLERK, U.S. DiSTRIeT |
SAN ANTONIO DIVISION WESTERN DiSTRIC} @COURY”
BY T OF S
UNITED STATES OF AMERICA § ORDER SETTING CONDITIONS OF
§ OF DEFENDANT OR MATERIAL WITNESS
VS. §
§ Case Number: SA:21-M -00092(2)
(2) JAMES HERMAN UPTMORE §
Defendant

IT IS ORDERED that the release of the defendant/material witness is subject to the following conditions:

(1) The defendant/material witness shall not commit any offense in violation of federal, state or local law while
on release in this case. The defendant/material witness shall report as soon as possible, to Pretrial Services
or supervising officer, any contact with, any law enforcement personnel including, but not limited to, any
arrest, questioning, or traffic stop.

(2) The defendant/material witness shall immediately advise the court, defense counsel and the U.S. Attorney
in writing before any change in address and telephone number.

(3) The defendant/material witness shall appear at all proceedings as required and shall surrender for service of
any sentence imposed as directed. The defendant/material witness shall appear at (if blank, to be notified)
U.S. Courthouse, Courtroom A, 655 East Cesar E. Chavez Boulevard, SAN ANTONIO, Texas

Plage

on

 

Daie and Time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant/material witness be released provided that:

( ) (4) The defendant/material witness promises to appear at all proceedings as required and to surrender for
service of any sentence imposed.

(X) (5) The defendant/material witness executes an unsecured bond binding the defendant/material witness to pay
the United States the sum of Fifteen Thousand dollars ($ 15,000) in the event of a failure to appear as
required or to surrender as directed for service of any sentence imposed.

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the
defendant/material witness and the safety of other persons and the community, it is FURTHER ORDERED that the
release of the defendant/material witness is subject to the conditions marked below:

( ) (6) The defendant/material witness is placed in the custody of:
(Name of person or organization)
(Address)
(City and state) (Phone)
who agree (a) to supervise the defendant/material witness in accordance with all the conditions of release, (b) to use
every effort to assure the appearance of the defendant/material witness at all scheduled court proceedings, and (c) to
notify the court immediately in the event the defendant/material witness violates any conditions of release or disappears.

 

 

Signed:

 

Custodian or Prozy Date

Signed:

 

Cuwodian or Proxy Date

DISTRIBUTION: COURT DEFENDANT/MATERIAL WITNESS U.S. MARSHAL
Case 5:21-mj-00092-RBF Document 10 Filed 01/27/21 Page 2 of 4

. WD-TXIAD 199B (Rov, $/2001) Additions) Conditions of Release Pago 2 of 3 P.

|

Additional Conditions of Release (cont.)

(CX) (2) The defendant/material witness shall:

(X)
( )

(X)

PREP PR PRN
et et te See ee Se

(xX)

— — —_— wa? Nest? tat

» @™

(

(a)
(b)

()
{d)

(x)

0)
(m)

(0)

(0)
@

(3)
)

(uy

()

report to Pretrial Services as directed.

report to the

telephone number » HO later than
execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated
property: 15,000 Unsecured
post with the court the following indicla of ownership of the above-described property, or the following amount or
percentage of the above-described:
execute a bail bond with solvent sureties in the amount of $
maintain or actively seek veriflable employment.
maintaln or commence an education program.

surrender any passport to Pretrial Services as directed, or:
obtain no passport.

abide by the following restrictions on personal association, place of abode, or travel: Reside at an address pre-approved
by Pre-Trial Services for any travel outside the Western District of Texas. Travel
authorized within the Continental United States with pre-approval from Pretrial
Services; No travel to Washington, D.C. unless for court related matters.

 

 

 

 

 

 

 

avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the

aubject investigation or prosecution, including but not limited to: Chagnce Uptmore, however, contact with Chance is
permitted but they may not dicuss this case.

undergo medical or psychiatric treatment and/or remain in an institution as follows:

 

 

return to custody each (week) day as of o'clock after being released each (week) day as of
o'clock for employment, schooling, or the following limited purpose(s): :

 

 

reside at a Community Corrections facility as designated by Pretrial Services; abide by all conditions and requirements of

the facility until terminated by the facility director or Pretrial Services; and remain in custody until space becomes

available, and the Appearance Bond is signed; or, Ifa material witness, reside with a third-party custodian as approvied
by Pretrial Services, in lieu of residing at a Community Corrections facility.

refrain from possessing a firearm, destructive device, or other dangerous weapon.

tefrainfrom ( ) any ( +) — excessive use of alcohol.

refrain from use or unlawful possession ofa narcotic drug or other controlled substances defined in 21 U.S.C. §802,

unless prescribed by a licensed medical practitioner.

submit to substance abuse treatment which will include evaluation and testing, as well as education, in-patient or

out-patient treatment, and/or participation in support groups (such as AA/NA),

at the discretion of the Pretrial Services, submit to substance abuse treatment which may include evaluation, testing,

education, in-patlent or out-patient treatment, and/or participation in support groups (such as AA/NA).

the defendant shall submit to any method of testing required by the Pretrial Services Office or the supervising officer for

determining whether the defendant is using a prohibited substance. Such methods may be used with random frequency

and Include urine testing, the wearing of a sweat patch, a remote alcoho! testing system, and/or any form of prohibited
substance screening or testing.

have installed on your vehicle an ignition interlock system as directed by Pretrial Services; drive no other vehicle while

on pretrial release; abide by all conditions and requirements of the ignition interlock system program; and not disconnect

the ignition interlock system without prior permission from Pretrla! Services.

parilcipate in one of the following home confinement program components and abide by all the requirements of the

program which ( ) willor ( ) will not include electronic monitoring or other location verification

system. ( )At the discretion of Pretrial Services (PTS); ( }Global Positioning System (GPS); ( ) Radio Frequency

Monitoring (RF); ( )Voice Recognition (VR);

Location verification systems require that you maintain a telephone (land line) at your residence without any special

features such as “call waiting, call forwarding or caller ID". Cordless telephones are not permitted, unless approved by

the Pretrial Services Officer. '

>} (> Curfew. You are restricted to your residence everyday ( ) from to ,or

(_)  esdirected by Pretrlal Services or supervising officer.

)} @) Home Detention. You are restricted to your residence at all times except for employment; education; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as pre-approved by Pretsial Services or supervising officer.

) (iti) Home Incarceration. You are restricted to your residence at all thmes except for medical needs or treatment,
religious services, and court appearances pre-approved by Pretrial Services or supervising officer.

Stand Alone Monitoring (SAM): Requlres the use of Global Positioning System (GPS) tracking to monitor and

enforce any other condition(s) of release (e.g., travel restrictions) Note: Not recommended for high risk defendants. __

(
( =) =) The following person(s) sign as surety on the Appearance Bond:
(XX) (y) Report virtually to the D.C, District Court as Instructed by Pretrial Services.
Case 5:21-mj-00092-RBF Document 10 Filed 01/27/21 Page 3 0f 4

-
 WD-TX/AO 199C (Rev, 5/2001) Advice of Penaitics ard Sanciloas Paze Jof } Paget

(8) ITIS FURTHER ORDERED that the defendant/material witness shall be responsible for any costs of participation in court-ordered
programs based on his/her ability to pay as determined by Pretrial Services, and make timely pnyment if required by any "Order
Directing Payment of Attorney's Fees.”

(9) 1T JS FURTHER ORDERED that if the Court has ordered herein any testing, such as substance tcsting, or monitoring, such as
electronic monitoring, the defendanvmaterial witness shall refrain from obstructing or attempting lo obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and devices,

Advice of Penalties and Sanctions

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arresi, a revocation of
refcase, an order of detention, and a prosccution for contempt of court and could result ia a term of imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of not more
than ten years, if the offense is a felony; or a term of imprisonment of not more than one ycar, if the offense is a misdemeanor. This sentence shall be
in addition to any other sentence,

Federal law makes it a crime punishable by up to 10 yeurs of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten ycars of imprisonment, and a $250,000 fine or both to tamper with o wilness, victim or informant;
to retaliate or attempt to retaliate against 0 witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant,
or etter of the courl. The penaltics for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempled

illing.

If afler release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
presccuted for failing to appear or surrender and additional punishment may be imposed, If you are convicted of:

DEFENDANTS:

Ifafer release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of 15 ycars or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than 15 yenrs or more, you shall be fined not more
than $250,000 or imprisoned for nol more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shal! be fined not more than $100,000 or imprisoned not more than one year, or both.

MATERIAL WITNESSES:

If after release, you knowingly fail to appear as required by the conditions of release, you may be prosecuted for failing to appear and may
be fined not more than $100,000 and imprisoned not more than onc year, or both. .

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant(Material Witness

I acknowledge that J am the defendanU/material witness in this case and that J am aware of the conditions of release, | promise to obcy all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. 1 am aware of the penallics and sanctions sel forth
above. ,

 

 

 

 

 

 

 

AGREED, IF APPLICABLE
7 it of Demat matcrial Winess
Assistant U.S. Aitarney F Altres
Atlomcy for Defendani/Aaterial iVaness Cay and State Telephone
Sucial Security Nuuher
Vote uf Hiri

Directions to United States Marshal

  
 
 
 

(=) ~The defendant/material witness is ORDERED released alter processing.

officer thal the defendant has posted bond and/or complied with all
be produced before the appropriate judicial officer at the time and p

1/27/2025
Dote RICHARD B. FARRER
UNITED STATES MAGISTRATE JUDGE

 
Case 5:21-mj-00092-RBF Document 10 Filed 01/27/21 Page 4 of 4

WD-TX/AO 199C (Rev. 5/2001) Advice of Penalties and Sanctions . Paue 3 of 3 Paves

(8) IT IS FURTHER ORDERED that the defendant/material witness shall be responsible for any costs of participation in court-ordered
programs based on his/her ability to pay as determined by Pretrial Services, and make timely payment if required by any "Order
Directing Payment of Attorney's Fees."

(9) IT IS FURTHER ORDERED that if the Court has ordered herein any testing, such as substance testing, or monitoring, such as
electronic monitoring, the defendanv/material witness shall refrain from obstructing or attempting to obstruct or tamper in any
fashion with the efficiency and accuracy of such testing and devices,

Advice of Penalties and Sanctions

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of not more
than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be
in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant;
to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant,
or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted
killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

DEFENDANTS:

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of 15 years or more, you shall be fined not more than
$250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than 15 years or more, you shall be fined not more
than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both,

MATERIAL WITNESSES:

If after release, you Knowingly fail to appear as required by the conditions of release, you may be prosecuted for failing to appear and may
be fined not more than $100,000 and imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense, In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant/Material Witness

I acknowledge that | am the defendant/material witness in this case and that | am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. [| am aware of the penalties and sanctions set forth
above.

 

 

 

 

 

AGREED, IF APPLICABLE x
“Signature of Defendant Material Witness
Assistant U.S. Attorney Adress
Attomey for Defendant Material Witness City and State Telephone

 

Social Securdy Number

 

Date of Birth

Directions to United States Marshal

    
  

( ) The defendant/material witness is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant/materj y until notified by the clerk or judicial
officer that the defendant has posted bond and/or complied with all se. The defendant/material witness shall
be produced before the appropriate judicial officer at the time and plyo¥ s ifs Sustody.

1/27/2021
Date RICHARD B. FARRER
UNITED STATES MAGISTRATE JUDGE

 

 
